EXHIBIT 10.65





May 16, 2008




Mr. Jeffrey D. Capello
49 Walpole Street
Dover, MA  02030


Dear Jeff:


On behalf of Boston Scientific Corporation, we are very pleased to confirm our
offer of employment to you.  Your Boston Scientific title will be Senior Vice
President, Chief Accounting Officer and Corporate Controller.  You will report
to Sam Leno, Executive Vice President and Chief Financial Officer.  As part of
this offer, you will become a member of Boston Scientific’s Operating
Committee.  We look forward to a productive and successful working relationship
and to your formal acceptance of this offer of employment.


This letter, the enclosed Employee Agreement and Code of Conduct summarize our
understanding of the terms of your employment and provide you the means to
accept our offer as described.


SIGN-ON BONUS
Boston Scientific will provide you with a “one-time” sign-on bonus of $500,000
(gross amount), which will be paid at the time of your first paycheck.  You must
be employed by Boston Scientific to receive the sign-on bonus.  If you should
leave Boston Scientific voluntarily prior to the first anniversary of your start
date, you will be required to pay back $250,000 of the sign-on bonus within 30
days of your departure.


COMPENSATION
Through annual and long-term programs, Boston Scientific’s compensation programs
provide our employees with significant compensation opportunities on a pay for
performance basis.  The objective of these programs is to recognize and reward
both individual and company performance.


Base Salary:  Base gross salary for this position will be $18,846.16, currently
payable bi-weekly, equivalent to $490,000.16 on an annualized basis.  Your
performance and compensation will generally be reviewed on an annual basis.  The
Boston Scientific performance year currently runs from January 1 through
December 31 of each year.  If your date of employment is on or before November
1, you are eligible to participate in the current year’s performance and
compensation review based on your manager’s assessment of your performance.   If
your date of employment is after November 1, your first performance and
compensation review will occur in the following year.  Based on your anticipated
start date of June 16, 2008, you will be eligible for a full 2009 merit increase
in accordance with our compensation management system and your individual
performance.


 
 

--------------------------------------------------------------------------------

 
Performance Incentive Plan:  The Boston Scientific performance year currently
runs from January 1 through December 31 of each year.  The Performance Incentive
Plan provides employees with the opportunity for a variable financial incentive
in recognition of individual and company performance in a given year.  You are
eligible to participate in the annual Performance Incentive Plan beginning this
year and you will be eligible to receive a full-year’s bonus amount.  Per the
current plan, your annual target incentive is 65% of base salary.  Your actual
award will be based on your achievement of individual goals and the company’s
achievement of corporate performance goals.  Under the current plan, you must be
an active employee on December 31 of the then current year to be eligible for
payment.  A copy of the 2008 Performance Incentive Plan is enclosed for your
review.


Executive Allowance Plan:  As a member of the Operating Committee, you will be
eligible to participate in the Boston Scientific Executive Allowance
Plan.  Under this Plan, you will receive $15,000 annually in lieu of certain
other perquisites.  This payment is subject to applicable withholdings and is
typically payable in two equal installments of $7,500 each in the last pay
periods of the months of June and December (but adjusted to your start date in
the first year of employment).  A copy of Boston Scientific’s Executive
Allowance Plan is enclosed for your review.


Equity:  As part of this offer of employment, we are recommending, subject to
approval by the Compensation Committee of the Board, which we will seek
immediately and expect to obtain prior to your anticipated start date, an equity
incentive having a value of $2,750,000 on the date of grant. At your election,
the equity incentive may be in the form of an option to purchase shares of
Boston Scientific common stock, Deferred Stock Units (“DSUs”), or a combination
of options and DSUs.  The stock option grant and DSU award will be made pursuant
to one of the Boston Scientific Long Term Incentive Plans.  Our Long Term
Incentive Plans are designed to share the rewards of the business with
individuals who most significantly contribute to the achievement of the
company’s strategic and operating goals.  Again, based on your anticipated start
date, you will be eligible for a full 2009 equity incentive award in accordance
with our equity grant guidelines then in effect and your individual performance.
 
Non-Qualified Stock Options:  The option grant will provide you with the
opportunity to purchase shares of Boston Scientific common stock.  The number of
stock options will be calculated and the exercise price per share will be set on
the grant date, using a Black Scholes calculation of the value of the options on
that date.  The option grant will vest in four annual installments of 25%, 50%,
12.5%, and 12.5% beginning on the first anniversary of the date of grant and
will expire on the 10th anniversary of the grant date.  In all other respects
the option grant will be subject to the provisions of the applicable Long Term
Incentive Plan and Non-Qualified Stock Option Agreement.  In accordance with the
applicable Long Term Incentive Plan, any unvested stock options will accelerate
upon your Retirement, Disability, death or a Change in Control of Boston
Scientific (as those terms are defined in the applicable Long Term Incentive
Plan) and remain exercisable until the expiration of the stated term of the
stock option.
 
 
 
 
 

--------------------------------------------------------------------------------

 
DSU Award:  The DSU Award reflects Boston Scientific’s commitment to grant to
you a number of shares of Boston Scientific common stock (less applicable tax
and other withholdings), to be issued to you in five annual increments of 20%,
50%, 10%, 10% and 10% beginning on the first anniversary of the date of the
grant.  The DSU Award will be granted on your actual start date and the number
of DSUs to be awarded will be calculated using the Fair Market Value (closing
price) of Boston Scientific common stock on the date of grant.  This Award is
also subject to all provisions of the applicable Long Term Incentive Plan and
Deferred Stock Unit Agreement.  In accordance with the applicable Long Term
Incentive Plan, upon your Retirement, Disability, death or a Change in Control
of Boston Scientific (as those terms are defined in the applicable Long Term
Incentive Plan), we will issue to you or your beneficiary (as the case may be),
any shares of Boston Scientific stock to be awarded to you in accordance with
this letter that remain subject to eligibility conditions.


SPECIAL PAYMENT UPON TERMINATION OF EMPLOYMENT
 Should you be involuntarily terminated from employment other than for Cause
during the first two years of your employment, you will receive a special
payment equivalent to the combined annual salary you are then receiving and the
incentive bonus (at target) for which you are then eligible (gross
amounts).  “Cause” is defined for purposes of this paragraph to mean:  (a)
conduct constituting a material act of misconduct in connection with the
performance of your duties; or (b) criminal or civil conviction, a plea of nolo
contendere or conduct that would reasonably be expected to result in material
injury to the reputation of Boston Scientific if you were retained in your
position with Boston Scientific.


PROMOTION TO EXECUTIVE COMMITTEE
Assuming you are successfully performing in your current role and capable of
taking on additional responsibilities, both as determined by Boston Scientific’s
Chief Executive Officer and Chief Financial Officer, we will recommend to Boston
Scientific's Board of Directors that you be promoted in June 2009 to the
Executive Committee (EC).  This promotion to EC level will be based on the
increase in responsibilities of your existing role.  As a member of the
Executive Committee, you will be eligible to participate in the Boston
Scientific Executive Allowance Plan at a $25,000 amount annually.  A copy of
this Plan is enclosed.  You will also be eligible to then participate in the
Executive Retirement Plan, a copy of which is attached.


BENEFITS
Enclosed is descriptive literature regarding Boston Scientific’s current benefit
programs.  You should review this information prior to your start date so you
are prepared to enroll within your first 31 days of employment.  Please
understand that the company reserves the right to unilaterally amend or
terminate any of these programs, or to require or change employee premium
contributions toward any benefits.
 
 
 
 
 

--------------------------------------------------------------------------------

 
AUTHORIZATION TO WORK
Please note that this offer of employment is contingent upon your ability to
provide, on your first day of employment, a completed I-9 form and acceptable
original documents that will establish your identity and authorization to work
in the U.S. in compliance with the Immigration Reform and Control Act of 1986, a
federal law.  Please see the enclosed document “Orientation for New Hires” for a
list of acceptable identification documents.  It is Boston Scientific’s practice
to require that these original identification documents be presented on the
first day of employment, so please remember to bring them.


BACKGROUND VERIFICATION
A background verification satisfactory to Boston Scientific has been completed
as of your signature date on this letter.


EMPLOYMENT AT WILL
Upon acceptance of this offer and your active start of employment, you will
become an “at will” employee of Boston Scientific.  This means that you will be
free to resign at any time.  Likewise, Boston Scientific will have the right to
terminate your employment at any time with or without reason or
notice.  Acceptance of this offer acknowledges your understanding and acceptance
of the “at will” nature of your employment.
 
 

 
(The remainder of this page is left intentionally blank.)
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
ACCEPTANCE
This offer letter is contingent upon the following:
·  
Successful completion of reference and background checks, as described in this
letter;

·  
A formal acceptance date no later than May 19, 2008;

·  
A start date of June 16, 2008; and

·  
Your return of all completed, signed paperwork listed on the enclosed New
Employee Checklist, including but not limited to the Employee Agreement, so that
Boston Scientific receives it four (4) business days before your start date.



Please indicate your acceptance of this offer of employment and agreement with
the terms described in the enclosed documents by completing, signing and
returning all enclosed paperwork.  The Code of Conduct, Benefits Literature and
policy documents should be retained by you for your records.


Jeff, we believe that the opportunity here with Boston Scientific will be a
mutually rewarding one and we look forward to your acceptance of this offer.




 
Sincerely,
 


 
/s/ Sam R. Leno                         
Sam R. Leno                               
Executive Vice President,
Chief Financial Officer
/s/ Lucia Luce Quinn                             
Lucia Luce Quinn
Executive Vice President,
Human Resources
           
Agreed to and Accepted by           /s/ Jeffrey D. Capello        
                                                             Jeffrey D. Capello
Date: May 19, 2008

 
 


Enclosures:
Employee Agreement
Benefits Literature
Code of Conduct
New Employee Checklist/Forms/Equal Employment Policy Statement
Policy Against Harassment
Orientation for New Hires
2008 Performance Incentive Plan
Executive Allowance Plan
Executive Retirement Plan
 